internal_revenue_service number release date index number --------------- ----------------------------- ----------------------------------------------- --------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-141952-06 date date ----------------------------------------------- legend x ------------------------------------------------------------------------------------------------ ----------------------------------------------------------- d1 d2 d3 --------------------------- --------------------- --------------------- d4 d5 state a b c shareholder shareholder shareholder --------------------- --------------------- ------------ ---------------- ----------- ----------- ------------------------ --------------------------- ----------------- ----------------------- plr-141952-06 shareholder dear -------------- this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d2 x has two classes of stock outstanding class a and class b common_stock x represents that class a and class b stock are identical with the exception of voting rights which are held only by class a shareholders specifically x represents that class a and class b stock are identical with respect to distribution and liquidation proceeds on d3 x issued options to acquire a shares of its class b stock to each of shareholder and shareholder on d3 and d4 x issued options to acquire b and c shares respectively of its class b stock to each of shareholder and shareholder all of the options were exercisable at any time without the payment of an exercise price all of the options were exercised on either d3 or d5 the options did not provide the option holders with rights to distribution or liquidation proceeds x represents that x and its shareholders were unaware that the issuance of the options could cause x to have more than one class of stock x further represents that x was not motivated by tax_avoidance or retroactive tax planning and that x and each of its shareholders have filed all returns consistent with x’s s election remaining in effect since d2 upon discovery of the problem x submitted a request for a ruling under sec_1362 x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation with respect to the period specified by sec_1362 law and analysis sec_1362 generally provides that a small_business_corporation may elect to be treated as an s_corporation sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an plr-141952-06 individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that a call option warrant or similar instrument issued by a corporation is generally treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under b to a person who is not an eligible shareholder or materially modified sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or a qsub or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period of plr-141952-06 inadvertent ineffectiveness or termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation is treated as an s_corporation or qsub during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s election terminated on d3 because the options issued by x constituted a second class of stock for purposes of sec_1361 in addition we conclude that the termination was inadvertent within the meaning of sec_1362 after the options were exercised x had only one class of stock outstanding based on x’s representation that all of its stock had identical rights to distribution and liquidation proceeds accordingly x will be treated as an s_corporation as of d3 and thereafter provided that x's s_corporation_election is valid and not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x is otherwise a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
